274 So.2d 303 (1973)
Dezso John LOKOS
v.
STATE of Alabama.
2 Div. 526.
Supreme Court of Alabama.
March 8, 1973.


*304 ON REMANDMENT FROM THE SUPREME COURT OF THE UNITED STATES
MADDOX, Justice.
Dezso John Lokos was convicted of murder in the first degree and sentenced to death by a jury in Sumter County, Alabama, in February, 1964. The judgment and sentence of the trial court were in accordance with the jury's verdict. This court affirmed the conviction in Lokos v. State, 278 Ala. 586, 179 So.2d 714 (1965). Lokos subsequently filed a petition for writ of error coram nobis in the Circuit Court of Sumter County. The petition was denied. This Court affirmed. Lokos v. State, 284 Ala. 53, 221 So.2d 689 (1969). The United States Supreme Court, on June 29, 1972, 408 U.S. 935, 92 S.Ct. 2854, 33 L. Ed.2d 749, vacated the judgment insofar as it left undisturbed the death penalty imposed, and remanded the cause to this Court for further proceedings.
The issues in this case are the same as those decided by this Court in Wade Hubbard v. State of Alabama, 290 Ala. 118, 274 So.2d 298 (1973). On the authority of Hubbard, the sentence of death imposed on the defendant, Dezso John Lokos, is vacated and set aside. The sentence is hereby corrected to provide that the said Dezso John Lokos be imprisoned in the State penitentiary for the term of his natural life. The clerk of this court shall furnish a certified copy of this order to the clerk of the Circuit Court of Sumter County, and the clerk of that court shall issue a commitment in this case based upon this sentence of life imprisonment and shall forward the commitment to the Board of Corrections.
A copy of this opinion shall also be transmitted to the Court of Criminal Appeals because that court acquired jurisdiction of criminal matters after the instant case was originally decided by this Court.
It follows that except as to the death sentence, the judgment of the circuit court is affirmed. With regard to the death sentence, the judgment of the circuit court is modified and the sentence is reduced to life imprisonment, and as modified, the judgment is affirmed.
Modified and affirmed.
HEFLIN, C. J., and MERRILL, COLEMAN, HARWOOD, BLOODWORTH, McCALL, FAULKNER and JONES, JJ., concur.